SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2001 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 52-1889595 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-280-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [] No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART I FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of September 30, 2001 (Unaudited) and December 31, 20001 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2001 (Unaudited) and September 30, 2000 (Unaudited)3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2001 (Unaudited) and September 30, 2000 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2 Managements Discussion and Analysis of Financial Condition and Results of Operations9 PART II OTHER INFORMATION Item 1 Legal Proceedings13 Item 5 Other Information16 Item 6 Exhibits and Reports on Form 8K18 Item 7 Market Risk Information18 Signatures19 PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P. Consolidated Balance Sheets As of September 30, 2001 and December 31, 2000 September 30, December 31, ASSETS 2001 2000 (Unaudited)
